ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the reply under 1.111 filed 4 May 2021 for the application filed 25 September 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 18 May 2021 as follows: 
Claims:
1. An evacuation system, comprising:
an evacuation slide comprising a proximal end and a distal end; and
a lane dividing apparatus attached to the evacuation slide, the lane dividing apparatus being non-inflatable, the lane dividing apparatus comprising a strap having flexible material and a bottom portion, the lane dividing apparatus extending from the proximal end toward the distal end to a second end proximate the distal end, the bottom portion coupled to a center tube of the evacuation slide.
10. A slide for an evacuation system, comprising:
	a sliding surface including a center tube; and 
a lane dividing apparatus comprising a strap attached to the center tube, a bottom portion of the lane dividing apparatus coupled to the center tube, a first patch of the lane dividing apparatus coupled to the center tube at a proximal end of the center tube, a second patch coupled to the center tube at a second end of the center tube, the second end disposed proximate a distal end of the center tube, the lane dividing apparatus extending from the first patch to the second patch, the lane dividing apparatus being non-inflatable.
19. A method of making an evacuation system, comprising:
attaching a lane dividing apparatus to a first end of a center tube of an evacuation slide, the lane dividing apparatus being non-inflatable; 

attaching the lane dividing apparatus to a second end of the center tube of the evacuation slide, the second end being distal to the first end; and
attaching a bottom portion of the lane dividing apparatus to the center tube of the evacuation slide.
Response to Arguments
Applicant’s arguments, see pages 6, filed 4 May 2021, with respect to claims 1-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “an evacuation slide comprising a proximal end and a distal end; and a lane dividing apparatus attached to the evacuation slide, the lane dividing apparatus being non-inflatable, the lane dividing apparatus comprising a strap having flexible material and a bottom portion, the lane dividing apparatus extending from the proximal end toward the distal end to a second end proximate the distal end, the bottom portion coupled to a center tube of the evacuation slide” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-9 depend from claim 1 and are therefore also found allowable.
Regarding Claim 10, the prior art of record fails to disclose or teach “a sliding surface including a center tube; and a lane dividing apparatus comprising a strap attached to the center tube, a bottom portion of the lane dividing apparatus coupled to the center tube, a first patch of the lane dividing apparatus coupled to the center tube at a proximal end of the center tube, a second patch coupled to the center tube at a second end of the center tube, the second end disposed proximate a distal end of the center tube, the lane dividing apparatus extending from the first patch to the second patch, the lane 
Regarding Claim 19, the prior art of record fails to disclose or teach “attaching a lane dividing apparatus to a first end of a center tube of an evacuation slide, the lane dividing apparatus being non-inflatable; pulling the lane dividing apparatus toward a distal end of the evacuation slide until the lane dividing apparatus would be taut during operation; attaching the lane dividing apparatus to a second end of the center tube of the evacuation slide, the second end being distal to the first end; and attaching a bottom portion of the lane dividing apparatus to the center tube of the evacuation slide” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 19 is neither anticipated nor made obvious by the prior art of record.  Claims 20 depend from claim 19 and is therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/27/2021